Citation Nr: 0606410	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  99-18 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for pain and numbness 
in the lower extremities.

3.  Entitlement to a disability rating in excess of 
60 percent for asbestosis.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to February 
1954 and from April 1968 to April 1970.  He served on active 
duty for training from February to March 1967, July to August 
1972, and presumably in June 1977.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
a low back disorder and pain and numbness in the lower 
extremities.  In an April 2000 rating decision the RO denied 
entitlement to a disability rating in excess of 10 percent 
for asbestosis.  The veteran perfected appeals of those 
decisions.

In an April 2002 rating decision the RO increased the rating 
for asbestosis from 10 to 30 percent, and in October 2003 
from 30 to 60 percent.  The veteran has not withdrawn his 
appeal of the assigned rating, and is deemed to be seeking 
the highest rating available.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The Board finds, therefore, that the issue of 
entitlement to a higher rating for asbestosis remains within 
the Board's jurisdiction.

In an April 2003 statement the veteran again claimed 
entitlement to a higher rating for asbestosis, and also 
indicated that he was claiming entitlement to a total rating 
based on unemployability due to the asbestosis.  In a January 
2004 rating decision the RO denied entitlement to a total 
rating.  Although the veteran did not separately appeal the 
January 2004 decision, his appeal of the rating assigned for 
asbestosis is deemed to include the issue of entitlement to a 
total rating based on unemployability.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, VA must consider a claim 
for a total rating based on individual unemployability).  The 
Board finds, therefore, that the issue of entitlement to a 
total rating is within its jurisdiction.

The veteran's appeal was previously before the Board in 
September 2004, at which time the Board remanded the case for 
additional development.  That development has been completed 
to the extent possible, and the case returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows that 
the low back disorder, which has been diagnosed as ankylosing 
spondylitis, is not related to an in-service disease or 
injury.

2.  The preponderance of the probative evidence shows that 
the pain and numbness in the lower extremities, which have 
been diagnosed as peripheral neuropathy, are not related to 
an in-service disease or injury, including exposure to Agent 
Orange.

3.  The asbestosis is manifested by FVC of greater than 
50 percent of predicted, DLCO (SB) of greater than 40 percent 
of predicted, and without cardiorespiratory limitations, cor 
pulmonale, pulmonary hypertension, or the need for outpatient 
oxygen therapy.

4.  The veteran's service-connected disabilities consist of 
asbestosis, rated as 60 percent disabling; hearing loss in 
the left ear, rated as 10 percent disabling; and migraine 
headaches, rated as non-compensable.

5.  The veteran's service-connected disabilities do not 
preclude him from securing and following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  A low back disorder, diagnosed as ankylosing spondylitis, 
was not incurred in or aggravated by active service and may 
not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).

2.  Pain and numbness in the lower extremities were not 
incurred in or aggravated by active service, nor may 
peripheral neuropathy be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The criteria for a disability rating in excess of 
60 percent for asbestosis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 
(2005).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service Connection for a Low Back Disorder

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2005).  

The veteran claims to have a low back disorder that was 
caused by his activities as a paratrooper, while on active 
duty and while serving in the National Guard.  That assertion 
is not probative of whether any currently diagnosed back 
disorder is related to service because, as a lay person, the 
veteran is not competent to provide evidence of the etiology 
of a medical disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

A VA medical examination in October 2002 resulting in the 
determination that his complaints of back pain were due to 
ankylosing spondylitis of the thoracolumbar spine.  In 
addition, his service medical records show that he was 
treated for low back pain in February 1967, July 1972, and 
June 1977.  His claim is, therefore, supported by a current 
medical diagnosis of disability, and evidence of an in-
service injury.  For the reasons shown below, however, the 
Board finds that the currently diagnosed ankylosing 
spondylitis is not related to the in-service injuries.  
Hickson, 12 Vet. App. at 253.  

The back pain for which the veteran was treated in February 
1967 was assessed as acute back strain.  His complaints in 
June 1977 were diagnosed to rule out disc disease, but a 
definitive diagnosis of disc disease based on radiographic 
findings was not established.  When examined on separation 
from active duty in March 1970 he did not report having any 
back trouble, and examination showed no abnormalities of the 
spine.  He underwent periodic examinations in conjunction 
with his National Guard service in June 1973, February 1976, 
January 1977, June 1979, June 1983, and July 1987, all of 
which failed to reveal any abnormalities in the spine.  
Although he reported having recurrent back pain in January 
1975, examination showed the spine to be normal.

He claimed entitlement to VA compensation benefits in June 
1970, November 1983, and September 1994, and did not then 
refer to any back problems.  There is no medical evidence of 
him having a back disorder prior to May 1995.  A VA medical 
examination at that time resulted in a diagnosis of "severe 
low back problem syndrome," although the examiner did not 
document any symptoms or clinical findings regarding a back 
disability.

The veteran underwent an Agent Orange protocol examination in 
August 1996, during which he reported having had back pain 
since 1982.  Based on that report, the onset of the back pain 
would have occurred long after the most recently documented 
occurrence of a back injury while on active duty for 
training, which was in June 1977.  

An October 1996 VA neurology examination resulted in the 
opinion that the veteran's complaints in the lower 
extremities could be due to spinal stenosis.  That opinion 
was not, however, based on any radiographic findings 
indicating that the veteran had spinal stenosis.

The veteran initially claimed entitlement to service 
connection for a low back disorder in October 1997.  With 
that claim he submitted the report of a May 1997 VA neurology 
evaluation showing that his lower extremity symptoms were 
probably due to radiculopathy related to spinal degeneration.  
The VA neurologist noted that the veteran had been a 
paratrooper while in service, but did not indicate that the 
spine degeneration was due to him having been a paratrooper.  
Because the neurologist did not find that the spine 
disability was related to an in-service injury, the May 1997 
evaluation report is not probative of a nexus to service.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence of a nexus to service).

In a January 1999 treatment record a VA neurologist provided 
the opinion that the veteran's lower extremity symptoms were 
caused by spinal stenosis that was probably due to trauma 
related to his activities as a paratrooper and the subsequent 
degeneration of the lumbar spine.  That opinion was not, 
however, based on review of the medical evidence of record, 
which includes the reports of multiple physical examinations 
showing the spine to be normal following the back complaints 
documented while on active duty and the absence of a chronic 
back disability prior to 1995.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (a medical opinion that is based on the 
veteran's recitation of medical and service history, and not 
his documented history, is not probative of etiology).  In 
addition, the physician did not document any clinical or 
radiographic findings showing that the veteran has spinal 
stenosis.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(the Board is not required to accept a medical opinion that 
is unsupported by clinical findings).  For these reasons the 
January 1999 opinion is of low probative value in determining 
whether the veteran's currently diagnosed spine disability is 
related to an in-service injury.  

The veteran underwent a VA orthopedic examination in October 
2002, during which he denied having incurred any significant 
back injury while in service.  He reported having had an on-
the-job low back injury in 1983 while working for the United 
States Postal Service.  He also denied having significant 
back pain at the time of the examination, although he did 
have significant problems with the lower extremities.  
Physical examination revealed virtually no range of motion of 
the thoracolumbar spine, and an X-ray study showed ankylosing 
spondylitis of the thoracic and lumbar spine.

The examiner reviewed the evidence in the claims file, and 
noted the previous diagnosis of spinal stenosis.  The 
examiner found that the January 1999 opinion that the veteran 
had spinal stenosis that was related to his activities as a 
paratrooper was not accurate, in that the service medical 
records were silent for a low back injury and the diagnosis 
was not based on any radiographic findings.  The examiner 
stated that a valid diagnosis of spinal stenosis could not be 
made without radiographic findings (a magnetic resonance 
image (MRI)) showing the diameter of the spinal canals.

Subsequent radiographic findings showed ankylosing 
spondylitis, not spinal stenosis.  The examiner provided the 
opinion that the ankylosing spondylitis is a "stand alone" 
disease, and unrelated to the veteran's activities as a 
paratrooper.  The examiner found that the ankylosing 
spondylitis is an acquired inflammatory spinal condition 
unrelated to trauma.  Because that opinion was based on 
review of the medical evidence of record and supported by 
clinical and radiographic findings, it is highly probative.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) ( an opinion 
that is based on review of the entire record is more 
probative than an opinion that is based only on the veteran's 
reported history).

The RO subsequently forwarded the veteran's claims file to a 
VA physician for review and comment regarding the 
significance of the low back symptoms documented during 
service.  In a November 2004 report the physician noted the 
back symptoms documented in 1967 and found that, given the 
veteran's subsequent denial of any back problems, the 
symptoms in 1967 did not represent a significant back injury 
and were unrelated to the current back pathology.

In summary, the evidence shows that the veteran experienced 
low back pain while in service, and that he currently has 
ankylosing spondylitis of the thoracolumbar spine.  The most 
probative evidence shows, however, that the currently 
diagnosed back disorder is not related to the symptoms 
documented during service.  For this reason the Board finds 
that the criteria for a grant of service connection are not 
met, and that the preponderance of the evidence is against 
the claim of entitlement to service connection for a low back 
disorder.  See Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001) (the benefit of the doubt rule in 38 
U.S.C.A. § 5107(b) is not applicable if the Board has found 
that the preponderance of the evidence is against the claim).  
Service Connection for Pain and Numbness in the Lower 
Extremities.

The veteran contends that his lower extremity symptoms are 
due to exposure to Agent Orange.  As an alternative, he 
contends that the symptoms were caused by injuries he 
received as a paratrooper, or due to his exposure to carbon 
tetrachloride while serving in the Navy from 1950 to 1954.  
The veteran's assertions are not, however, probative of a 
nexus between the currently diagnosed disability and any 
incident of service because he is not competent to provide 
such evidence.  Espiritu, 2 Vet. App. at 494.

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  

VA treatment records show that the veteran's complaint of 
pain and numbness in the lower extremities has been diagnosed 
as sensory motor axonal polyneuropathy, based on 
electromyography (EMG) and nerve conduction studies (NCS).  
The evidence also shows that he served in Vietnam from May 
1968 to May 1969, and he is presumed to have been exposed to 
Agent Orange at that time.  As will be explained below, the 
evidence does not indicate, however, that the polyneuropathy 
is related to an in-service disease or injury, including 
Agent Orange exposure.  Hickson, 12 Vet. App. at 253.  

During the August 1996 Agent Orange protocol examination the 
veteran reported that the onset of numbness in the feet 
occurred in 1970, following his service in Vietnam.  The 
service medical records, including those for active duty for 
1968 to 1970 and service in the National Guard since 1970, 
are negative, however, for any complaints or clinical 
findings pertaining to the lower extremities.  When examined 
on separation from active duty in March 1970 he did not 
report any relevant complaints, and examination showed the 
lower extremities to be normal.  The periodic examinations in 
June 1973, January 1975, February 1976, January 1977, June 
1979, June 1983, and July 1987 failed to reveal any 
abnormalities in the lower extremities.  He did not refer to 
any lower extremity problems in his prior claims for VA 
benefits.  There is no medical evidence of any disability in 
the lower extremities prior to August 1996.  For these 
reasons the Board finds that the veteran's assertion of 
having had pain and numbness in the lower extremities since 
1970 is not credible.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

A December 2000 VA treatment note indicates that the pain and 
numbness in the feet were "said from jumping from the 
[airplane]."  This statement was apparently a reference to 
the veteran's report regarding the etiology of the lower 
extremity symptoms, in that the physician referred to what 
was said, not what was shown by any clinical findings or 
documented history.  As such, the reference does not 
constitute probative evidence of a nexus between the 
peripheral neuropathy and an in-service injury.  LeShore, 
8 Vet. App. at 409.

VA neurology examinations in October 1996, May 1997, and 
January 1999 resulted in the conclusion that the chronic pain 
and lack of sensation in the lower extremities was due to the 
back disorder.  In addition, the VA examiner in October 2002 
found that the polyneuropathy was secondary to the ankylosing 
spondylitis of the thoracolumbar spine.  Because that opinion 
was based on review of the evidence of record, it is highly 
probative.  Owens, 7 Vet. App. at 433.  As shown above, the 
Board has determined that the probative evidence shows that 
the back disorder is not related to an in-service disease or 
injury.  Because the preponderance of the probative evidence 
shows that the polyneuropathy is due to a disability for 
which service connection has been denied, entitlement to 
service connection on a direct basis is not shown.

The veteran also contends that the polyneuropathy in the 
lower extremities was caused by Agent Orange exposure, and he 
submitted articles showing that service connection may be 
granted for peripheral neuropathy if a veteran served in 
Vietnam.  According to 38 C.F.R. § 3.309(e), acute and 
subacute peripheral neuropathy are presumptively related to 
service for veterans who have been exposed to Agent Orange.  
The term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to Agent Orange and resolves within two 
years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2 
(2005).  The medical evidence shows that the veteran has 
chronic polyneuropathy that became manifest years following 
his service in Vietnam and continues, not acute or subacute 
peripheral neuropathy.  For these reasons service connection 
for the polyneuropathy cannot be established based on the 
presumptive provisions pertaining to veterans who have been 
exposed to Agent Orange.

The United States Court of Appeals for the Federal Circuit 
has held that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The VA 
physician in November 2004 indicated that, based on his 
recollection, Agent Orange could cause some peripheral 
neuropathy symptoms.  In accordance with section 3 of the 
Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11 (Feb. 
6, 1991), the Secretary has determined, however, that there 
is no positive association between herbicide exposure and 
the development of chronic, persistent peripheral 
neuropathy.  This means that the available studies analyzed 
by the National Academy of Sciences are mutually consistent 
in not showing a positive association between exposure to 
herbicides and the development of chronic, persistent 
peripheral neuropathy.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630, 
27, 639 (May 20, 2003).  For these reasons the Board finds 
that the preponderance of the medical evidence shows that 
the veteran's chronic polyneuropathy is not related to 
exposure to Agent Orange.

In summary, the medical evidence shows that the pain and 
numbness in the bilateral lower extremities has been 
diagnosed as sensory motor axonal polyneuropathy.  In 
addition, the veteran is presumed to have been exposed to 
Agent Orange while serving in Vietnam.  The preponderance of 
the probative evidence shows, however, that the type of 
polyneuropathy that he has is not related to Agent Orange 
exposure.  In addition, the evidence does not show that the 
polyneuropathy is related to his activities as a paratrooper, 
or his claimed exposure to carbon tetrachloride.  For these 
reasons the criteria for service connection are not met, and 
the preponderance of the evidence is against the claim of 
entitlement to service connection for pain and numbness in 
the lower extremities.  Ortiz, 274 F.3d at 1365-66.
Increased Rating for Asbestosis

The rating schedule for interstitial lung disease, including 
asbestosis, provides a 100 percent rating if pulmonary 
function testing shows that the Forced Vital Capacity (FVC) 
is less than 50 percent of predicted, or; the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is less than 40 percent of predicted, or; 
the maximum exercise capacity is less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation, or; the 
disorder is manifested by cor pulmonale or pulmonary 
hypertension; or it requires outpatient oxygen therapy.  A 
60 percent rating applies with an FVC of 50-64 percent of 
predicted, or; the DLCO (SB) of 40-55 percent of predicted, 
or; the maximum exercise capacity is 15-20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (2005).

The veteran underwent a VA respiratory examination in 
December 1999, during which he denied having any shortness of 
breath.  Pulmonary function testing revealed an FVC of 
65 percent of predicted, but did not include DLCO (SB) 
testing.  Pulmonary function testing in August 2000 showed an 
FVC of 66 percent, pre-bronchodilator, but did not include 
post-bronchodilator results or DLCO (SB) testing.  Based on 
these findings, in the April 2002 rating decision the RO 
increased the rating for asbestosis from 10 to 30 percent, 
effective with the date of the claim for an increased rating 
in August 1999.

The RO provided the veteran an additional VA respiratory 
examination in September 2003, at which time he reported 
having some shortness of breath and substernal chest pressure 
with walking up one flight of stairs.  The examiner noted 
that, in addition to asbestosis, the veteran had coronary 
artery disease.  The examiner found that the veteran remained 
fairly active, that his pulmonary status had not 
significantly worsened from previous examinations, and that 
the condition was stable.  The veteran was not then receiving 
any medication for the asbestosis, although the examiner 
found that he should be.  Pulmonary function testing revealed 
an FVC of 58.6 percent of predicted, and DLCO (SB) of 
63.2 percent.

VA treatment records indicate that although his medical 
history included asbestos exposure and the list of 
medications included albuterol, any disability due to 
asbestosis is not otherwise documented.

None of the medical evidence shows that the veteran has an 
FVC of less than 50 percent of predicted, or DLCO (SB) of 
less than 40 percent of predicted.  In addition, the VA 
examinations and treatment records do not show that his 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, that he has 
cor pulmonale or pulmonary hypertension, or that he requires 
outpatient oxygen therapy, nor does he so claim.  For these 
reasons the Board finds that the criteria for a higher rating 
are not met, and that the preponderance of the evidence is 
against the claim of entitlement to a schedular disability 
rating in excess of 60 percent for asbestosis.  Ortiz, 274 
F.3d at 1365-66.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher.  The 
existence or degree of non-service connected disabilities 
will be disregarded if the above-stated percentage 
requirements are met and the evaluator determines that the 
veteran's service-connected disabilities render him incapable 
of substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2005).  

The veteran claims to be incapable of substantially gainful 
employment due to the manifestations of asbestosis, which is 
currently rated as 60 percent disabling.  As an initial 
matter the Board notes that in an April 2003 claim for a 
total rating based on unemployability he reported that he 
last worked full-time in August 1995, and that he had stopped 
working altogether in April 2003.  In a June 2003 claim he 
reported that he was then working part-time, but earning only 
approximately $296.00 per month.  At that rate his annual 
earnings would not exceed the poverty threshold established 
by the Bureau of the Census, and would not constitute 
substantially gainful activity.  See 38 C.F.R. § 4.16(a) 
(2005).  Whether the veteran stopped working in April 2003 or 
continues to work part-time is not, therefore, relevant in 
determining whether he is entitled to a total rating based on 
unemployability.  The question remains as to whether he is 
not capable of engaging in substantially gainful activity due 
to service-connected disability.

His service-connected disabilities consist of asbestosis, 
rated as 60 percent disabling; left ear hearing loss, rated 
at 10 percent; and migraine headaches, rated as non-
compensable.  Although he claims to be incapable of 
substantially gainful employment due to the asbestosis, the 
medical evidence documents complaints related to the 
polyneuropathy in the lower extremities, atrial fibrillation, 
hypertension, and coronary artery disease, without any 
complaints regarding a respiratory disability.  In June 2001 
he reported that, although he had stopped working, he was not 
then suffering from any shortness of breath.  In the April 
2003 claim he stated that he had had to stop work because he 
was no longer able to stand for prolonged periods.  He is now 
over 70 years of age, which cannot be considered in 
determining his entitlement to a total rating based on 
unemployability.  See 38 C.F.R. § 4.19 (2005).

A total rating based on unemployability is warranted only if 
the evidence shows that there are circumstances, other than 
nonservice-connected disabilities or age, that place this 
veteran in a different position from other veterans with a 
60 percent rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Although his age and multiple physical 
disabilities may preclude him from engaging in substantially 
gainful employment, the evidence does not show that the 
service-connected asbestosis, hearing loss, and migraine 
headaches alone place him in a position different from other 
veteran's with a 60 percent rating.  The Board finds, 
therefore, that the criteria for a total rating based on 
individual unemployability due to service-connected 
disability are not met, and that the preponderance of the 
evidence is against that claim.  Ortiz, 274 F.3d at 1365-66.
Development of the Claims

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claims, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in August 2002, April 2004, and November 
2004.  The RO notified him of the information and evidence 
needed to substantiate his claim for an increased rating in 
August 2001 and June 2003 by informing him of the evidence 
required to establish entitlement to a higher rating, 
including a total rating based on individual unemployability.  
In those notices the RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claims.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

Although the notices were sent following the December 1998 
and April 2000 decisions, respectively, the veteran has had 
more than three years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  He responded to the notices in April 2004 by stating 
that he had no additional evidence to submit.  Following 
issuance of the notices the RO received additional evidence 
and re-adjudicated the substantive merits of his claims in 
supplemental statements of the case issued in February 2003, 
May 2004, and August 2005.  In re-adjudicating the claim the 
RO considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board considered all the evidence now of record on 
a de novo basis, and applied the same standard of proof.  The 
Board finds, therefore, that the delay in issuing the section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005), 
motion for review en banc denied (May 27, 2005) (an error in 
the adjudicative process is not prejudicial unless it affects 
the essential fairness of the adjudication).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO has obtained his 
service medical records, including the records pertaining to 
his National Guard service, and the VA treatment records he 
identified.  The RO also provided him VA medical examinations 
or obtained a medical opinion in December 1999, October 2002, 
September 2003, and November 2004.  

The Board notes that in the September 2004 remand the Board 
instructed the RO to forward the claims file to a VA 
physician and ask the physician to "comment" on the 
significance of a 1967 back injury documented in the 
veteran's service medical records, and the significance of 
Agent Orange exposure that the veteran experienced while 
serving in Vietnam.  In the November 2004 opinion the VA 
physician found that the 1967 back complaints had no 
significance in relation to the currently diagnosed back 
disorder, and that due to his limited experience he was not 
qualified to comment on whether Agent Orange exposure was 
related to the low back disorder or peripheral neuropathy.  
He went on to state that although Agent Orange exposure could 
cause peripheral neuropathy, he was unaware of any 
musculoskeletal disorder, including low back pain, being 
related to Agent Orange.  The Board finds that because the 
examiner was asked only to comment on the significance of 
Agent Orange exposure, and not to provide an opinion on 
whether an etiological relationship existed to any degree of 
medical certainty, that the VA physician and the RO 
substantially complied with the Board's remand instructions.  
See Roberts v. West, 13 Vet. App. 185 (1999).

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal, and stated that he 
had no additional evidence to submit.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2005).











(continued on next page)

ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.

The claim of entitlement to service connection for pain and 
numbness in the lower extremities is denied.

The claim of entitlement to a disability rating in excess of 
60 percent for asbestosis is denied.

The claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


